DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 26 was previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
In light of the Applicant’s amendment to claim 26, the 112(a) rejection is hereby vacated.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-22 and 26 were previously rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In light of the Applicant’s amendments to the claims, the 112(b) rejections are hereby vacated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dausch (US 2012/0319535 A1), in view of Lee et al. (US 2015/0224324 A1).
Regarding claim 13, Dausch discloses a method for producing a piezoelectric transducer device (Title; Abstract), comprising: producing, on a face of a first substrate (164), first (166) and second (162) separation layers arranged one against the other and such that the first separation layer is arranged between the first substrate and the second separation layer (fig. 2; pars. 0022 and 0024); producing, on the second separation layer, at least one piezoelectric layer (158) including at least one piezoelectric material with a crystalline perovskite structure (lead zirconate titanate, i.e. PZT: fig. 1; pars. 0020-0023); making the piezoelectric layer integral with a second substrate (204) (fig. 9; par. 0033), forming a stack in which the piezoelectric layer is arranged between the second substrate and the second separation layer (fig. 5), and in which at least one membrane (152 and/or 154) including at least one of a silicon (Si)* layer and a silicon nitride layer (par. 0022: “substrate 152 may comprise silicon” and “thermal SiO2 (thermal oxide) dielectric layer 154”) is arranged between the piezoelectric layer and the second substrate such that the piezoelectric layer is in direct contact with the at least one membrane (this limitation is not required, because the alternative “or” limitation which follows has been selected to be demonstrated by the prior art disclosure), or that only one or more electrically conductive layers (156) are disposed between the piezoelectric layer and the at least one (two) membrane (see annotated fig. 9, below; fig. 5-9; pars. 0027-0028); forming a mechanical separation at an interface between the first and the second separation layers (figs. 5-6; pars. 0028-0029); and4Docket No. 523305USPreliminary Amendment producing first and second electrodes (fig. 9: left and right ones of 172, respectively) electrically in contact with the piezoelectric layer, wherein the interface between the first and the second separation layers would naturally have a lowest adherence force among all interfaces of the stack (the interface 
    PNG
    media_image1.png
    521
    778
    media_image1.png
    Greyscale
between 162 and 166 is the only location of delamination: figs. 5-6; par. 0028). Dausch further discloses the interface between the first and the second separation layers, an interface between the second separation layer and the at least one piezoelectric layer, an interface between the at least one piezoelectric layer and the membrane or between the at least one piezoelectric layer and the one or more electrically conductive layers, and an interface between the membrane and the second substrate (fig. 5; pars. 0023-0025 and 0028).
Dausch, however, does not explicitly disclose that the interface between the first and the second separation layers has a lowest adherence force among all interfaces of the stack.
Lee teaches that it is well known to perform a related method for producing a piezoelectric transducer device, comprising: producing, on a face (fig. 3: top, as viewed) of a first substrate (100), first and second separation layers (200 and 302); producing, on the second separation layer, at least one piezoelectric material layer (301) (figs. 1-3; pars. 0027-0029); forming a mechanical separation at an interface (“a boundary surface”) between the first and the second separation layers; wherein the interface between the first and the second separation layers has a lowest adherence force among all interfaces of the stack (figs. 3-8; pars. 0034-0035).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Dausch to incorporate the explicit recitation that the separation between layers occurs at the location of lowest adherence force of Lee. PHOSITA would have known that the location of peeling or delamination of a stack would be expected to occur at the location of least adherence, and Lee simply serves to demonstrate that this limitation was commonly known. Dausch has already demonstrated that the separation occurs between the two claimed separation layers, as expected. Lee is thus relied upon only to show that the separation of Dausch would have been expected to occur at the location of lowest adhesive force, as was commonly known and understood at the time of filing. Therefore, it is obvious that the layers of Dausch possess the material property of the claim, as was shown to be well-known in Lee. Moreover, in the instant application there is no indication of any surprising results or special steps devised in the use of the old method of Dausch with the well-known materials properties of Lee. PHOSITA would have known all of this and would have combined the teaching of Lee with the method of Dausch with reasonable expectation of success.
*Note: regarding the claim 13 limitation which discloses: “at least one membrane including at least one of a silicon (Si) layer and a silicon nitride layer” (lines 10-11; emphasis added), it appears that there has been some confusion as to what was actually originally disclosed and claimed. In fact, there is no instance wherein “(Si)” is recited in the specification; instead, there are many instances where the membrane layer(s) is/are disclosed such that “it is possible that the membrane 108 comprises a[n] SiO2 layer arranged between two silicon and/or silicon nitride layers” (pg. 11). Accordingly, the claim limitation is reasonably interpreted to include any silicon containing compound or any layer containing silicon, because any further specificity to the definition (e.g. pure silicon (Si)) would not find support. In this instance, Dausch discloses the cited membrane layer (152) as being formed of “silicon” (par. 0022), which is reasonably held to anticipate the limitation of “silicon (Si)”. Further still, cited membrane layer (154) of Dausch is disclosed as being formed from “SiO2” which is reasonably held to read upon “silicon” to the extent in which that language finds actual support in the disclosure, as explained above.
Regarding claim 14, Dausch in view of Lee teaches the method according to claim 13, further comprising, between the step of producing the piezoelectric layer and the step of making the piezoelectric layer integral with the second substrate, a step of producing, on the piezoelectric layer, a first bonding layer (152) including silicon and/or silicon nitride (silicon: SiO2), wherein the making integral step is implemented by direct bonding between the first bonding layer and a second bonding layer (200) including silicon and/or silicon nitride and arranged on the second substrate (figs. 8-9; par. 0033), and wherein production of the membrane comprises a step of producing a cavity (202) in the second substrate such that a part of the first and the second bonding layers arranged facing the cavity forms the membrane (figs. 6-9; pars. 0028-0029 and 0032-0033).
Regarding claim 15, Dausch in view of Lee teaches the method according to claim 14, further comprising, between the step of producing the piezoelectric layer and the step of producing the first bonding layer, a step of producing, on the piezoelectric layer, at least one metal layer (layer 172) configured to form the second electrode of the device (par. 0027), wherein the first electrode (left one of 172) is produced on the piezoelectric layer after the step of forming the mechanical separation (fig. 9; par. 0033).
Regarding claim 16, Dausch in view of Lee teaches the method according to claim 15, wherein the second separation layer (162) comprises a noble metal (Ti/Au), and wherein the first electrode is produced by etching the second separation layer such that at least one remaining portion of the second separation layer forms the first electrode (figs. 1-3; pars. 0020-0023).
Regarding claim 29, Dausch in view of Lee teaches the method according to claim 13, comprising: producing the first separation layer to be integral with the first substrate, and forming the mechanical separation at the interface between the first and the second separation layers such that the first separation layer remains integral with the first substrate and that the second separation layer remains integral with the piezoelectric layer (figs. 5-6; pars. 0028-0030).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dausch, in view of Lee, further in view of Utsunomiya (JP 2002-217390 A).
Regarding claim 25, Dausch in view of Lee teaches all of the elements of the current invention as detailed above with respect to claim 13. The modified Dausch, however, does not explicitly disclose between the step of producing the first and the second separation layers and the making integral step, reducing an adherence force of the interface between the first and the second separation layers.
Utsunomiya teaches that it is well known to perform a related method (Title; Abstract), including between the step of producing the first and the second separation layers and the making integral step, reducing an adherence force of the interface between the first and the second separation layers (“first separation layer” and “second separation layer”) (pg. 3, lines 29-40).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Dausch to incorporate the reducing the adherence force between separation layers of Utsunomiya. Dausch discloses the two separation layers and that separation is caused between them during manufacture. Accordingly, PHOSITA would have realized that the old technique of Utsunomiya to reduce adhesion force at a desired location of separation, would readily and easily be employed in the well-known method of Dausch and would have been used with reasonable expectation of success. This combination would have predictably decreased manufacturing costs and time due to rework of fractured elements. Moreover, there is no indication that any special steps were required/devised, nor that any surprising results came from combining these prior art method elements. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dausch, in view of Lee, further, in view of Li et al. (US 2010/0141097 A1).
Regarding claim 26, Dausch in view of Lee teaches all of the elements of the current invention as detailed above with respect to claim 13. Dausch further discloses that the piezoelectric layer is formed directly on a dielectric layer (160) (fig. 1; par. 0022). The modified Dausch, however, does not explicitly disclose forming the piezoelectric layer directly on only at least one of the silicon (Si) layer and the silicon nitride layer of the at least one membrane.
Li teaches that it is well known to perform a related method of manufacturing a piezoelectric device (Title; Abstract), including forming the piezoelectric layer (112) directly on only at least one of the silicon (Si) layer and the silicon nitride layer (110) of the at least one membrane (SiN: 110; pars. 0008 and 0018).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Dausch to incorporate the forming of the piezoelectric layer directly on a silicon nitride layer of Li. As indicated by Li, this arrangement was well-known to aid in control of atomic diffusion. Further, the adhesion and peeling properties of silicon nitride are well known with respect to piezoelectric materials and therefore the SiN of Li would have easily been used in the method of Dausch. Additionally, it is known to use SiN as a predictable growth substrate for piezoelectric layers, thus decreasing manufacturing costs. PHOSITA would have realized these obvious advantages and would have known that the arrangement of Li could be readily used in the method of Dausch, with reasonable expectation of success.
Claims 23, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dausch, in view of Lee, further in view of Akimoto et al. (US 2009/0075456 A1).
Regarding claim 27, Dausch in view of Lee teaches all of the elements of the current invention as detailed above with respect to claim 13. Dausch further discloses that the other of the first and the second separation layers comprises at least one noble metal (platinum: par. 0022). The modified Dausch, however, does not explicitly disclose that one of the first and the second separation layers comprises at least one of SiO2 and silicon nitride.
Akimoto teaches that it is well known to use two separation layers (104, 106), one (104) of which is a metal (e.g. tungsten) and one (106) of which is comprised of SiO2 (fig. 1A-1; pars. 0023 and 0054-0057).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Dausch to incorporate the separation layer which comprises SiO2 of Akimoto. Please refer to claim 25, above regarding the rationale for combination of references. Dausch discloses two separation layers, one of which is a noble metal. Akimoto demonstrates that it was well known to use SiO2 as a separation layer because of its predictable adherence properties and ease of use in peeling. PHOSITA would have realized that the SiO2 layer of Akimoto could readily be used in the method of Dausch without the need for any new or special steps, and without any likelihood of surprising results.
Regarding claim 23, the modified Dausch further in view of Akimoto teaches the method of claim 27 as detailed above, and Dausch further discloses the noble metal comprises platinum (par. 0022). Please refer to claim 27 regarding the rationale for combination of references.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Dausch, in view of Lee and Akimoto, further in view of Utsunomiya.
Regarding claim 28, the modified Dausch further in view of Akimoto teaches all of the elements of the current invention as detailed above with respect to claim 27. Akimoto further teaches that the silicon layer is treated to form silicon oxide (par. 0054). The modified Dausch, however, does not appear to teach that between the step of producing the first and the second separation layers and the making integral step, performing reducing an adherence force of the interface between the first and the second separation layers.
Utsunomiya teaches that it is well known to perform a related method (Title; Abstract), including between the step of producing the first and the second separation layers and the making integral step, reducing an adherence force of the interface between the first and the second separation layers (“first separation layer” and “second separation layer”) (pg. 3, lines 29-40). Please refer to claim 25 regarding the rationale for combination of references.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as they are currently being used in the instant rejection. Dausch is held to implicitly teach that the interface where the stack is delaminated would have the lowest adherence force of a plurality of interfaces; however, Dausch is not explicitly relied upon to disclose this limitation, which is shown above to be taught by the newly applied Lee. Moreover, the argument is not compelling because it is well understood that the location of separation or delamination in a stack must naturally be the location of lowest adherence force, otherwise the stack would necessarily delaminate elsewhere. A stack will not delaminate at the location of second or third lowest adherence, it will always delaminate at the location of least resistance, i.e. lowest adherence force. These facts are demonstrated in the teaching of the newly applied Lee reference, which explicitly discloses that the location of separation is the interface having the lowest adherence force.
The Applicant has also argued against the prior art rejection of claim 25, asserting that in Utsunomiya, the process of exposing a material to light to promote peeling is somehow not analogous to “reducing an adherence force between the first and the second separation layers by processing the interface between first and second separation layers”. Respectfully, this argument is not compelling. The claim remains broad, as the term “processing” includes any step or action physically performed on the recited structure. Certainly, promoting peeling is in fact “processing”, and further the exposure to light is done to weaken the adhesive bonds, which is definitely the same as “reducing an adherence force”. As such, the argument, which amounts to a mere allegation of patentability, as it provides no evidence and instead relies upon assertion of an opinion, is not compelling.
Allowable Subject Matter
Claims 17-22 and 24 remain allowable if rewritten to include all of the limitations of the base claim and any intervening claims. Please refer to the Non-Final rejection of 11/22/2021 for the statement of reasons for the indication of allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as all of those cited references are considered to be pertinent to the claimed invention. Of those prior art listings, Uchiyama (US 2003/0062804 A1), is held to teach all of the new limitations of at least claims 13 and 25. Uchiyama discloses that separation of stacked layers occurs at the location of lowest adherence force (pars. 0090, 0096, claims 8 and 12). Uchiyama also explicitly discloses that treatment by light is done to reduce the adherence force (pars. 0090-0096), contrary to the Applicant’s arguments regarding the applied rejection of claim 25. The Uchiyama reference is not currently applied as a prior art reference in a 103 rejection due to the completeness of the above applied art, and in order to avoid an overly long Office Action or duplicative rejections. Please also refer to the remaining cited prior art from the concurrently attached PTO-892, as each of those references is also found to teach the limitation of separation at the location of lowest adherence force, which is commonly known and understood in the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729